DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendments of 10 April 2020 and 26 August 2020 have been entered in full.  Claims 1, 4, 6, 8, 11, 14, 18, 19, 24, 26, 30-33, 37, 40, 41, and 45 are amended.  Claims 2, 3, 5, 7, 9, 10, 12, 15-17, 20-23, 25, 27-29, 34-36, 38, 39, 42-44, and 46-49 are cancelled.
Claims 1, 4, 6, 8, 11, 13, 14, 18, 19, 24, 26, 30-33, 37, 40, 41, 45, and 50 are pending and under consideration in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1.	Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4, 6, 8, 11, 13, 14, drawn to an antagonist against the function or signaling of one or more of a CD5L monomer, a CD5L:CD5L homodimer, and a CD5L:p40 heterodimer, wherein the antagonist is an antibody or antigen binding fragment that interacts with one or more of the CD5L monomer, the CD5L:CD5L homodimer, and the CD5L:p40 heterodimer.

Group II, claim(s) 1, 4, 11, 13, 14, and 50, drawn to an antagonist against the function or signaling of one or more of a CD5L monomer, a CD5L:CD5L homodimer, and a CD5L:p40 heterodimer, wherein the antagonist is an antibody or antigen binding fragment that interacts with IL12rb1.

III, claim(s) 18, 19, 24, 26, 30, 31, 45, drawn to a method of treating a cancer in a subject or for enhancing an immune response in a subject comprising administering to the subject a therapeutically effective amount of an antagonist that is an antibody or antigen binding fragment that interacts with one or more of the CD5L monomer, the CD5L:CD5L homodimer, and the CD5L:p40 heterodimer.

Group IV, claim(s) 18, 19, 24, 26, drawn to a method of treating a cancer in a subject or for enhancing an immune response in a subject comprising administering to the subject a therapeutically effective amount of an antagonist that is an antibody or antigen binding fragment that interacts with IL12rb1.

Group V, claim(s) 32, 33, 37, drawn to a method of screening for an antagonist of one or more of a CD5L monomer, a CD5L:CD5L homodimer, and a CD5L:p40 heterodimer comprising exposing a cell or a population of cells to an agent that interacts with one or more of a CD5L monomer, a CD5L:CD5L homodimer, and a CD5L:p40 heterodimer; determining expression of a gene or set of genes; and/or identifying an epitope on one or more of a CD5L monomer, a CD5L:CD5L homodimer, and a CD5L:p40 heterodimer; and screening against a library of candidate antagonistic agents.

Group VI, claim(s) 40, 41, drawn to a method of identifying an agent for enhancing an immune response or for treating a cancer comprising contacting a myeloid cell or T cell with the agent, wherein decreased expression of CD5L monomer, CD5L:CD5L homodimer, and/or CD5L:p40 heterodimer indicates the agent is effective for enhancing the immune response.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of an antagonist against the function or signaling of one or more of a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miyazaki, T. (US 2013/0115220).  Specifically, Miyazaki teaches the isolation of AIM (also known as CD5L) (see pages 1-2, [0021-0022]).  Miyazaki discloses the generation of an antibody that neutralizes AIM (CD5L) (pages 16-17, Example 9). 


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
12 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647